Citation Nr: 1612326	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  09-42 351A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to an effective date prior to March 24, 2008, for the assignment of a 60 percent rating for a right knee disability status-post total knee replacement.  

2. Entitlement to an effective date prior to March 24, 2008, for the grant of a total rating based upon individual unemployability due to service-connected disabilities (TDIU).

3. Entitlement to Dependents' Education Assistance (DEA) benefits prior to March 24, 2008.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from September 1959 to August 1963.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  This includes a September 2006 decision in pertinent part denying an increased evaluation from the 30 percent assigned for right knee disability status post total knee replacement; a May 2007 decision denying TDIU; and an August 2008 decision granting a 60 percent evaluation for right total knee replacement effective from March 24, 2008, and granting TDIU and DEA also effective from March 24, 2008.  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   
 
Based on the procedural posture of the claim, the Board has characterized it as above; however stated, the Veteran is requesting the 60 percent rating from an earlier period of time.  The intent of this decision is to be responsive to that contention.

The issues of entitlement to earlier effective dates for TDIU and DEA are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

With due consideration of the evidence presented and careful weighing of the competence and credibility of such evidence, the Veteran's right knee disability status-post total knee replacement was not shown to be manifested by residuals consisting of severe painful motion or weakness in the affected extremity in the interval prior to March 24, 2008.  The right knee disability status-post total knee replacement more nearly approximated total knee replacement with minimal impairment, minimal weakness, and minimal limitation of motion.  

CONCLUSION OF LAW

The criteria for an effective date earlier than March 24, 2008, for the assignment of a 60 percent disability rating for service-connected right knee disability status-post total knee replacement have not been met. 38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 3.400, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5055 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the Court has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473   (2006). 


The record reflects that the Veteran was provided all required notice in letters sent in December 2005 and March 2006, prior to the RO's initial adjudication of the claim in September 2006.  

The record also reflects that all pertinent available evidence has been obtained as to the right knee disability early effective date claim.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  

The claim turns on whether the evidence of record supports the presence of disability warranting a 60 percent evaluation prior to March 24, 2008.  Medical evidence including VA examination evidence adequate to resolve this issue has been developed, obtained, and associated with the record, as discussed below.  Additional, more recent medical evidence would not be relevant to the issue, and hence further development is not warranted.  

The Board notes that a VA examination in August 2012 addressing service-connected disabilities including the right knee status post total knee replacement was not benefited by review of the claims file.  However, this is ultimately not material to the earlier effective date claim addressed herein, because the appealed right knee disability earlier effective date claim turns on the prior medical evidence including the prior VA examinations in July 2008 and prior treatment records.  There is no indication that further evaluation in an effort to cure the August 2012 examination would in any credible respect inform the Board's adjudication of the issue of an effective date prior to March 24, 2008, for the assignment of a 60 percent rating for a right knee disability status-post total knee replacement.  

VA has complied with its duty to assist the Veteran for this claim.  

 Accordingly, the Board will address the merits of the claim.
 
II. Claim for Earlier Effective Date for 60 Percent
Rating for Right Knee Disability

The Veteran contends, in effect, that his symptomatic right knee status post total knee replacement warranted the 60 percent evaluation assigned from a date prior to March 24, 2008, to include back to his first filing of a claim for an increased evaluation on September 11, 2005.  

II. A. General Legal Criteria

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  For increases, the effective date will also be the date of receipt of claim or date entitlement arose, whichever is later, except it shall also be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2) , 38 C.F.R. § 3.400(o).

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40  and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45. See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Following the prosthetic replacement of a knee joint, a 100 percent rating will be assigned for one year.  Thereafter, a 60 percent rating is warranted if there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, rate by analogy to Diagnostic Code 5256, 5261, or 5262, with a minimum rating of 30 percent. 38 C.F.R. § 4.71a , Diagnostic Code 5055.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107  (West 2014); 38 C.F.R. § 3.102  (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53   (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

II. B. Factual Background and Analysis

Relevant history of Onset of Knee Disability (Associated with Question of Credibility)

Service medical records include a November 1962 record of six-inch fasciotomy surgery performed for diagnosed right anterior tibial compartment syndrome.  

A January 1963 record of hospitalization documents a history diagnosed anterior tibial compartment syndrome on the right which occurred in November 1962 while playing basketball.  Following that injury the Veteran received immediate surgical treatment, following which he had a "benign postoperative course and regain[ed] the full use of all his muscles."  He returned to playing basketball and "noticed the onset of aching while playing basketball over a period of one week.  He was also struck in the leg and noticed more pain following this."  The Veteran was found to be still symptomatic upon that hospitalization, but no condition of the right knee was noted.  

The Veteran's August 1963 examination for service separation did not note residual impairment.  

A Lutheran Hospital record from June 1977 for low back surgery documented a medical history of fracture of the right leg and shattering of the knee cap and cut muscles in 1971.  

In a February 1980 Lutheran Hospital record of treatment for acute low back pain, a medical history was noted including  "surgery on his right knee, secondary to an auto accident."  The report adds, "He had an artificial knee implanted."

An October 1986 Fort Wayne Occupational Health Center record addressing the Veteran's low back disability also reviewed his other systems.  The record notes a "history of a blown out knee on the right with multiple fractures.  This required open reduction and internal fixation by Dr. [G.]."  He was assessed at the October 1986 examination to have "clinically severe degenerative traumatic changes to his right knee."

Another October 1986 Fort Wayne Occupational Health Center record, a physical examination, observed, "The right knee is visibly larger than the left due to the multiple surgeries and chronic arthritic changes secondary to trauma."

An April 1990 treatment record from Cameron Memorial Community Hospitals notes a history of past surgeries as follows:

Liver Transplant 4/87
Back Surgery X4
	Ruptured Disc
	Fusion 1983
Artificial Knee
Anterior Compartment
	Syndrome 1961
Plastic Surgery to face 
	(status post) multiple cuts
	from glass 1971

(Formatting is copied from the treatment record.)

This record thus documents both a knee replacement prior to 1994 and injury involving glass pieces in the face in 1971 requiring plastic surgery, consistent with the automobile accident in 1971.  

The Veteran underwent a VA examination in June 1994 principally addressing the left wrist.  However, this was a joints examination and the examiner noted that the Veteran also had a history of a right knee replacement in 1972 with residual deformity in the knee.  The examiner also noted a weakness of dorsiflexion of the right foot "which was caused by weakness of innervated muscles by the right common peroneal nerve."  Sensory nerve impairment in the right superficial peroneal nerve was also noted.    

In October 1995 the Veteran submitted his claim to service connect the right knee.  He then asserted the following:

Due to my service connected right anterior tibial syndrome, I had to undergo a total right knee replacement at Parkview Memorial Hospital in Fort Wayne, Indiana in November of 1994.  Please obtain the Parkview hospital records to use in support of this claim for service connection of my right knee condition and a total compensation rating for 13 months following knee replacement surgery.  

The Veteran then also submitted a private physician's report.  

Obtained records from the November 1994 knee replacement surgery noted the following history:

[Veteran] is being admitted for a right total knee arthroplasty.  He has had a long history of right knee problems and underwent his first surgical procedure on this knee in 1972 with rotation of a muscle tendon.  He has more recently had a fall when the knee collapsed and had been seen by Dr. [G.] and will now undergo a total knee arthroplasty.  

The November 1994 surgery was also performed by Dr. G.  The report of the November 1994 knee replacement surgery informed, in pertinent part, that in the course of the surgery, "The patella was inverted.  A portion of the infrapatellar fat pad was removed.  Remnants of the medial meniscus was (sic) removed.  The lateral compartment was intact as was the meniscus.  This was removed."

The Veteran underwent a VA examination in June 1996 addressing joint disabilities.  He then contended that he developed significant difficulties with his right lower extremity due to his anterior compartment syndrome in service with secondary contusion, reporting that these difficulties with the right lower extremity included persistent numbness and foot drop.  The record of that examination includes no reported history of the Veteran's post-service automobile accident with shattering of the knee cap and joint replacement.  The examiner noted that the Veteran had right knee replacement, but failed to note any history of injury to the knee other than the Veteran's report of injury in service.  

The Veteran also underwent VA examination in June 1996 addressing neurological disabilities.  He once again reported his history of injury in service in 1962 playing basketball, reporting that he then sustained a blow to the leg and developed anterior compartment syndrome.  The Veteran reported having subsequently had problems with his back and knee, including back surgery and knee replacement.  However, he again omitted any history of post-service automobile accident with shattering of the knee cap.  

At a January 2006 VA examination the Veteran once again provided a narrative of injury to the right leg playing baseball with twisting of the right knee, with chronic pain thereafter and surgery in 1972, persistent difficulty, and knee replacement in 1995.  The Veteran again omitted the post-service automobile accident and shattered knee.  

At a July 2006 VA bones examination in furtherance of the Veteran's claims, the Veteran's self-reported history with regard to the right knee was recorded as follows:

In 1962, when he was playing baseball in the military service, he severely twisted his right knee and the right lower leg.  The patient had swelling of the right lower leg and he was diagnosed with acute anterior compartment syndrome and he had emergency surgical treatment.  After this injury, the patient was complaining of chronic right knee pain.  In 1972, he had a surgical treatment of the right knee for removal of torn cartilage.  According to him, he did not have a lot of improvement.  He was continuing to complain of chronic pain and limitation of range of motion in the right knee joint.  In 1995, he had a total right knee replacement."

At a VA examination in April 2007 addressing the Veteran's service-connected disabilities in support of a claim for TDIU, the Veteran had reported twisting injury to the right knee playing basketball in 1962, with swelling of the right lower leg and diagnosis of acute anterior compartment syndrome.  The Veteran further reported that he had surgery in 1972 due to pain in the right knee, with removal of a torn meniscus, with severe degenerative arthritis developing after the surgery, and a right knee replacement in 1995.  It thus appears that the Veteran again provided a narrative of past right knee injury omitting the automobile accident with shattered knee in 1971.  

The Veteran was granted service connection for anterior tibial syndrome by a July 1989 RO decision.  The decision noted that the Veteran had a full recovery in service, and that he had subsequent injury to the leg.  A noncompensable rating was then assigned.  

By a September 1996 decision the RO granted a 100 percent temporary total convalescent rating for the Veteran's right knee replacement, effective November 10, 1994, decreased to 30 percent for the right knee disability effective January 1, 1996.  The RO thus effectively broadened the scope of disability to  include the right knee by the September 1996 decision, based in particular on the Veteran's narratives at his June 1996 VA examinations.  The currently assigned rating is based on part on the January 2006 and July 2006 VA examinations, which also relied upon the Veteran's narrative omitting his post-service history of a shattered right knee followed by knee replacement in 1972.  

Records of Treatment and Examination Contemporaneous with the Early Effective Date Time Frame 

By the appealed August 2008 decision, the RO granted the Veteran a 60 percent disability rating for his right total knee replacement effective from March 24, 2008, and also granted entitlement to TDIU and DEA both effective from that date.  The RO granted these benefits based on complaints of pain and weakness in the knee, a CT scan of the knee on March 24, 2008, current VA examination showing atrophy of the right quadriceps femoris muscles, and examination findings of painful motion, easy fatigability, and lack of endurance with repetitive motion.  

The Veteran on September 16, 2005 submitted a request for re-evaluation of  "my service connected disability" based on worsening since his last evaluation.  

The Veteran was afforded a VA examination in January 2006 addressing the service-connected joint disabilities.  (While other joints were then addressed, they are not here discussed.)  Addressing the right knee, the examiner noted the Veteran's self-related history of persistent and chronic right knee pain since a baseball injury in service in 1962, with a total knee replacement in 1995.  The Veteran complained currently of pain and limited range of motion in the knee joint, as well as flare-up of pain with walking and inability to squat.  He complained that daily activities were affected, including inability to walk longer distances due to increased pain in the knee.  However, there were no reported incapacitating episodes or hospitalizations for the prior 12 months related to the knee.  The examiner noted that the Veteran limped on the right but did not use an assistive device.  (In a hand-written statement added to the submitted typed report, the Veteran added, "I have prescribed cane.")  The examiner also noted the Veteran's history of complaints for the prior 10 years of pain in the right hip and lower back.  

Turning to the right knee, the examiner found good stability in the prosthetic joint and full extension, but with flexion limited to 110 degrees and pain with flexion.  The examiner also noted increased pain, easy fatigability, and lack of endurance all associated with repetitive motion of the joint, but without decreased range of motion.  The examiner found that the Veteran's limping gait was due to the right knee pain.  

X-rays reviewed by the January 2006 examiner included those showing no loosening of the right knee prosthesis, and mild degenerative joint disease of both hips.  The Veteran notably had no pain in the left hip joint at the examination, but pain in the right hip and right sacroiliac joint.  The examiner diagnosed a history of severe degenerative joint disease in the right knee, with status post total knee replacement in 1995.  

Unfortunately, the examiner failed to provide an opinion of the functioning of the artificial right knee joint, beyond noting the Veteran's reported pain and limited range of motion of the right knee joint, and the examiner's observations of limitation of flexion, limp, and DeLuca-type symptoms upon repetitive use.  

At a January 2008 VA primary care visit the Veteran complained of chronic low back pain which had been getting worse in the prior two to three months, with pain into the right lower extremity, into the right hip and thigh and down the front of the leg to the ankle.  He also complained of right ankle swelling with standing.  He took oxycodone for pain management.  An electronic stimulator also remained in place for the lumbar pain.  The Veteran's examination was "unremarkable."  He was referred to the pain management clinic for his low back.  The right knee was not reviewed as part of the examiner's review of the Veteran's active difficulties.  

In March 2008 the Veteran was seen at VA for complaints of right foot, ankle, and knee pain, all of seven days' duration following a fall and twisting the right foot at the ankle.  Upon further consultation, the Veteran reported a right knee injury a week earlier with persistent pain and the knee give out occasionally.  He reported pain at a level of 8 to 9 out of 10.  The examiner found tenderness and mild edema in both the right ankle and right knee, and diagnosed right knee sprain.  

A March 2008 VA computerized tomography (CT) scan of the right lower extremity showed that prosthetic portions of the distal femoral and proximal tibial area appeared to remain in alignment.  Mild degenerative changes were observed in the ankle, and there was also generalized bone demineralization.  There was vascular calcification in the soft tissues, with no definite recent fracture.  

In April 2008 the Veteran was treated by VA podiatry for right ankle pain with a history of ankle instability.  Minimal edema was noted in the ankle, and a right ankle sprain was assessed, with an air cast prescribed.  

Also in April 2008, the Veteran was seen at a VA primary care clinic for a history of a fall one week earlier, with current complaints of pain in the right knee and right ankle.  He was noted to have a stimulator in the lumbar spine for chronic back pain.  Upon examination, the Veteran was found to have right ankle and knee pain due to the fall.  He was treated with pain medication and referred to podiatry.  

A VA nursing note fall-risk evaluation in April 2008 noted that the Veteran had an ambulatory aid and a weak gait.  

April 2008 VA x-rays of the right ankle produced an assessment of moderate to severe degenerative change of the talonavicular joint with decreased joint space.  

A May 2008 VA treatment record included newly obtained x-rays showing right total knee replacement in good position without polyethylene wear seen.  The Veteran then had difficulties with the right foot, with the right ankle extremely tender to palpation.  The Veteran was placed in controlled ankle motion (CAM) boot for the ankle condition.  

Analysis 

The findings upon the VA examination in January 2006 substantially reflect self-reported symptoms.  Objective observations of the knee joint and scans do not then or subsequently in 2008 show loosening of the artificial knee joint or other objective degeneration of the artificial joint or significant right knee impairment, with the knee replacement in stable position and functioning appropriately.  The evidence of record provides a basis for finding that the Veteran, unfortunately, failed to disclose the evidence that he shattered his right knee post-service.  Although the Board does not disturb (nor could it) the benefits in effect for the right knee, the Board does find that this ommisions of history substantially reduce the credibility of the Veteran's lay statements regarding his right knee, to include his past descriptions of the symtpoms associated with the service-connected injury.  In part, the Board finds the Veteran's demonstrated limp favoring the right knee upon that January 2006 examination not to be credible for the reasons cited above, and instead, the Board finds it appropriate in these circumstances to evaluate the disability on the objective finding in the examination reports regarding the level of severity of the disability.  

Records of treatment including VA treatment from 2005 through 2008 also do not support objective findings of significant impairment in the right knee joint, such as loosening of the prosthetic joint or objective limitation of motion or instability or giving way or requiring an external brace.  They rather reflect significant impairment due to other disabilities, particularly disabilities of the low back and right ankle, which were not service connected prior to March 24, 2008.  

Thus, because in the interval prior to the March 24, 2008 effective date of grant of a 60 percent evaluation for the right knee the Veteran's artificial knee was found to be without loosening or other objective finding supporting the Veteran's complaints of pain, fatigue with use, etcetera, the Board finds that the weight of competent and credible evidence is against the Veteran's right knee disability status-post total knee replacement warranting more than the 30 percent rating assigned prior to March 23, 2008.  The preponderance of the competent, credible evidence is against the knee disability causing severe painful motion or weakness in the affected extremity.  Competent and credible evidence of record weighs in favor of the right knee disability status-post total knee replacement more nearly approximating the criteria for a 30 percent evaluation, with minimal impairment, minimal weakness, and minimal limitation of motion.  

In making this determination, the Board duly considered impairment and limitation of motion due to such factors as pain on undertaking motion, fatigue, weakness, and/or incoordination, but ultimately the Board does not find that such factors resulted in significant additional impairment prior to March 24, 2008, so as to warrant a 60 percent rating during that interval.  38 C.F.R. §§ 4.40 and 4.45; DeLuca.  

Accordingly, an earlier effective date than March 24, 2008, for the assignment of a 60 percent evaluation for right knee disability status-post total knee replacement is not warranted.  


ORDER

An effective date earlier than March 24, 2008, for the assignment of a 60 percent evaluation for right knee disability status-post total knee replacement is denied. 


REMAND

Earlier Effective Date for TDIU and DEA

An August 1992 emergency room treatment record from Cameron Memorial Community Hospitals notes the following:  "The patient sustained a laceration of his right hand when involved in an altercation with tenants at his trailer court."  This record suggests that the Veteran may have been the owner and manager of a trailer court.  The balance of the record sheds no additional light on this history, including whether the Veteran continues to be self-employed in that capacity.  Owning and managing a trailer court may potentially constitute substantially gainful employment disqualifying him from TDIU.  38 C.F.R. § 4.16.  Hence, additional development is warranted to address this employment question, prior to the Board's adjudication of the claim for an earlier effective date for entitlement to TDIU, and an earlier effective date for entitlement to DEA.  

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C., for the following action:

1. The Veteran's entire employment and self-employment history should be sought and/or verified from independent sources, to include determining the status of any trailer park or other business the Veteran has previously owned or managed.  The status of the trailer park which the Veteran apparently owned and managed as referenced in an August 1992 emergency room treatment record from Cameron Memorial Community Hospitals should be ascertained, including ownership status of that trailer park over the interval prior to August 24, 2008.  

2. The RO or the AMC should also undertake any other development it determines to be warranted. 
 
 3. Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.


By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all 
claims that are remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2012).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


